DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended to read, e.g., “in a network device, receiving, from a network, packets comprising packet headers, and processing….” to avoid confusion that claim limitation to be interpret as network packets being received. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 11-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Louzoun et al. (U.S. Patent Application Publication No. 2018/0287941) and further in view of Bengough et al. (U.S. Patent Application Publication No. 2020/0084141).

Regarding Claim 1, Louzoun et al. teaches A network device (network entity 500 (FIG. 5)), comprising: at least one communication ingress port (port 511 (FIG. 5)), configured to receive packets comprising packet headers from a network (Louzoun et al. teaches that the network entity includes communication ports which is configured to receive packets from a bidirectional flow (par [0036]; FIG. 5)); 5ingress packet processing circuitry (processing circuitry (FIG. 5)), configured to receive the packets and to process the packets in accordance with respective packet actions specified for the packets (Louzoun et al. teaches that the processing circuitry is configured to execute instructions from memory and perform any methods and/or associated steps indicated by the instructions (par [0036]); processing circuitry includes a bidirectional lookup module that receives a packet/packet header, select a recipe according to packet direction, retrieve the selected recipe, obtain address information from the packet header based on the recipe, generate a lookup key based on the address information and a recipe index, obtain switching information and actions, and perform the actions on the packet (par [0036])); and a packet-action cache memory (PACM)(memory implementing recipe memory 521, LUT 522, and action table 523 (FIGS. 2, 5)), which is 10configured to store one or more of the packet actions in association with one or more respective fingerprints which are calculated over the packet headers of the corresponding packets, for use by the ingress packet processing circuitry (Louzoun et al. teaches the selected action pointer is forwarded to the action table, and that the selected action pointer indicates the location of data indicating action to be performed on a packet corresponding to the selected recipe (par [0023]); such actions are stored in the action table (par [0023]); packet header is examined for metadata indicating a classification of the packet, and that such classification is used to select a recipe (par [0019])), wherein the fingerprints are smaller than the corresponding 15packet headers (Louzoun et al. teaches recipe includes index field, a source address field, destination address field, and an action field (par [0028]; FIG. 3); the packet header contains a packet source IP address, a packet source MAC address, a packet destination IP address, a packet destination MAC address, error correction data, data indicating a communication protocol associated with the packet, packet hop counts, packet priority, packet length, packet tags, etc (par [0018]); recipe memory contains recipes that are applicable to various types of packet headers (par [0020])).  
	Although teaching that the classification is used to select a recipe, Louzoun et al. does not explicitly teach and a packet-action cache memory (PACM), which is 10configured to store one or more of the packet actions in association with one or more respective fingerprints which are calculated over the packet headers of the corresponding packets, for use by the ingress packet processing circuitry.  Bengough et al. teaches such a limitation. 
	Bengough et al. is directed to methods and systems for network security universal control point.  More specifically, Bengough et al. teaches that a digital fingerprint is created from a transformation of the packet characteristics chosen to define a flow (par [0040]).  Further, Bengough et al. teaches that the digital fingerprint is created from a transformation such as a mathematical ‘hash’ of a packet’s various characteristics such as its source IP address, its destination IP address, and/or its protocol type (par [0061]).  Bengough et al. teaches that the information about the data packet such as its source and destination addresses are in data packet’s header (par [0024]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Louzoun et al. so that fingerprints are calculated over the packet headers of the corresponding packets, as taught by Bengough et al.  The modification would have allowed the system to define a flow using a smaller number space (see Bengough et al., par [0023][0042]). 

Regarding Claim 2, the combined teachings of Louzoun et al. and Bengough et al. teach The network device according to claim 1, and further, the references teach wherein the PACM comprises: a search memory, configured to store the fingerprints and the packet actions (Louzoun et al. teaches that memory includes recipes, the LUT, and the action table (par [0036]); the recipe memory is a memory system that includes a plurality of entries for storing a plurality of recipes for network switching of flows (par [0020]); the action table contains an addressable list of all actions to be taken upon receiving a packet as part of any flow (par [0024])); and 20memory-access circuitry, configured to: search for a fingerprint of a packet in the search memory (Louzoun et al. teaches that the recipe memory is searchable and/or addressable by the field chooser for fast retrieval of the recipes (par [0020])); responsively to finding the fingerprint in the search memory, send the corresponding packet action to 25the ingress packet processing circuitry (Louzoun et al. teaches that recipe contains information to select the appropriate action pointers, and that the selected action pointer is forwarded to the action table (par [0023]); the selected action pointer indicates the location of data indicating action to be performed on a packet corresponding to the selected recipe (par [0023]); upon receiving the action pointer, the action table returns one or more actions for the packet, associated with the packet header, based on the selected recipe (par [0024])), and responsively to not finding the fingerprint in the search memory, take an alternative action (Bengough et al. teaches that if a packet’s fingerprint is not found in the flow database by flow cache, then this could indicate that the packet’s flow is not currently being tracked and that the packet represents the first packet in a new flow (par [0043]); the fingerprint is inserted into the flow database and a new flow identifier is allocated to it (par [0043]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Louzoun et al. so that an alternative action is taken in response to not finding the fingerprint in the search memory, as taught by Bengough et al.  The modification would have allowed the system to define a flow using a smaller number space (see Bengough et al., par [0023][0042]). 

Regarding Claim 4, the combined teachings of Louzoun et al. and Bengough et al. teach The network device according to claim 1, and further, the references teach wherein a false-positive probability of two different packet headers 5having a same fingerprint is lower than a preset false-positive limit value (Louzoun et al. teaches that the lookup key includes the recipe index to prevent false positive matches in the lookup table (par [0021][0070]), indicating that utilizing recipe index would lower the false-positive probability to an acceptable value).  

Regarding Claim 157, the combined teachings of Louzoun et al. and Bengough et al. teach The network device according to claim 1, and further, the references teach wherein the PACM is configured to calculate the fingerprints according to header-fingerprinting rules (Bengough et al. teaches that when flow cache receives a packet, it calculates its fingerprint hash (par [0042]); digital fingerprint is created from a transformation such as a mathematical ‘hash’ of a packet’s various characteristics such as, for example, its source IP address, its destination IP address, and/or its protocol type (par [0061])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Louzoun et al. so that the PACM is configured to calculate the fingerprints according to header fingerprinting rules, as taught by Bengough et al.  The modification would have allowed the system to define a flow using a smaller number space (see Bengough et al., par [0023][0042]). 

Regarding Claims 11, 14, and 17, Claims 11, 14, and 17 are directed to method claims and they do not teach or further define over the limitations recited in claims 1, 4, and 7.   Therefore, claims 11, 14, and 17 are also rejected for similar reasons set forth in claims 1, 4, and 7.
	
Regarding Claim 12, the combined teachings of Louzoun et al. and Bengough et al. teach The method according to claim 11, and further, the references teach wherein storing the packet actions and the fingerprints comprises: 20storing the packet actions and the fingerprints in a search memory (Louzoun et al. teaches s memory implementing recipe memory 521, LUT 522, and action table 523 (FIGS. 2, 5); recipe memory is a memory system that includes a plurality of entries for storing a plurality of recipes for network switching of flows (par [0020]); the action table contains an addressable list of all actions to be taken upon receiving a packet as part of any flow (par [0024])); searching for a fingerprint of a packet in the search memory (Louzoun et al. teaches that recipe memory is searchable by the field chooser for fast retrieval of the recipes (par [0020]); a recipe for network switching is selected for application to the packet (par [0032; FIG. 4); Bengough et al. teaches a step of determining whether the fingerprint is found in the flow database (par [0044]; FIG. 1C)); responsively to finding the fingerprint in the search 25memory, sending the corresponding packet action to the ingress packet processing circuitry (Louzoun et al. teaches that one or more actions are obtained for the packet from an action table as addressed by action pointers in the LUT entry as indicated by the selected recipe (par [0034]; FIG. 4); Bengough et al. teaches that if the fingerprint is found in the flow database, then its flow identifier is retrieved and appended to the packet that is forwarded to the next stage of processing (par [0044]; FIG. 1C)); and responsively to not finding the fingerprint in the search memory, taking an alternative action (Bengough et al. teaches that if the fingerprint is not found in the flow database, then the fingerprint is added to the flow database and a new flow identifier is allocated to it and stored in the flow database (par [0045]; FIG. 1C)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Louzoun et al. so that an alternative action is taken in response to not finding the fingerprint in the search memory, as taught by Bengough et al.  The modification would have allowed the system to define a flow using a smaller number space (see Bengough et al., par [0023][0042]). 

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Louzoun et al. (U.S. Patent Application Publication No. 2018/0287941), Bengough et al. (U.S. Patent Application Publication No. 2020/0084141), and further in view of Deval et al. (U.S. Patent Application Publication No. 2020/0314011).

Regarding Claim 3, the combined teachings of Louzoun et al. and Bengough et al. teach The network device according to claim 2, and further, the references teach wherein the alternative action comprises receiving a packet action that 30corresponds to the packet header of the packet (Bengough et al. teaches that characterizing the packet involves determining a fingerprint based on one or more packet characteristics of the packet, and querying the flow database for packet fingerprint value matching the fingerprint determined for the packet (par [0163]; FIG. 1C); if the fingerprint is not found in the flow database, then the fingerprint is added to the flow database (par [0045]); enforcement module receives data packets and handles the received packets accordingly (par [0063])[NOTE: Fingerprint not in the flow database indicates that packet with certain characteristics is received]). 
	However, the references do not explicitly teach and storing 201013-204720-TV-0439US01the packet action in the search memory in association with the fingerprint.  Deval et al. teaches such a limitation.  
	Deval et al. is directed to flexible scheme for adding rules to a NIC pipeline.  More specifically, Deval et al. teaches that a match-action entry is added to the host memory match action tables (par [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Louzoun et al. and Bengough et al. so that packet action is stored in the search memory, as taught by Deval et al.  The modification would have allowed the system to reduce latency (see Deval et al., par [0050]). 

Regarding Claim 8, the combined teachings of Louzoun et al. and Bengough et al. teach The network device according to claim 7, and further, the references teach wherein the PACM is configured to flush the stored fingerprints and the 20packet headers, and to change the header fingerprinting rules responsively to flushing the fingerprints and the packet headers (Bengough et al. teaches that if a service chain instances “N” in a service chain is changed then some of the service chain instance indices calculated from the hash value might also change (par [0114]), indicating that header fingerprinting rules changes according to the changes in service chain instance, thus, in fingerprints and the packet headers).  
	Although teaching fate sharing, referring to removing a service chain instance, the references do not explicitly teach wherein the PACM is configured to flush the stored fingerprints and the 20packet headers.  Deval et al. teaches such a limitation.  
	Deval et al. is directed to flexible scheme for adding rules to a NIC pipeline.  More specifically, Deval et al. teaches wherein the PACM is configured to flush the stored fingerprints and the 20packet headers (Deval et al. teaches that if there was a flow entry expiration or addition, the host memory match-action tables are updated (par [0040]); a determination is made to whether the entry is aged out from the host memory match actions table (par [0041]); a hint is sent to EM cache to flush the entry (par [0041]; FIG. 3)), and to change the header fingerprinting rules responsively to flushing the fingerprints and the packet headers (Deval et al. teaches that if there was a flow entry expiration or addition, the host memory match-action tables are updated (par [0040]); a determination is made to whether the entry is aged out from the host memory match actions table (par [0041])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Louzoun et al. and Bengough et al. so that the PACM is configured to flush the stored fingerprints and the packet headers, as taught by Deval et al.  The modification would have allowed the system to reduce latency (see Deval et al., par [0050]). 

Regarding Claims 13 and 18, Claims 13 and 18 are directed to method claim and it does not teach or further define over the limitations recited in claims 3 and 8.   Therefore, claims 13 and 18 are also rejected for similar reasons set forth in claims 3 and 8.

Allowable Subject Matter
Claims 5-6, 9-10, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414